El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
La contienda entre las partes en este pleito está basada en una negativa general y específica del demandado a todo cnanto se alega en la demanda, por la qne se reclaman cinco mil pesos en pago de daños y perjuicios, de cuya cantidad un mil doscientos a un mil quinientos pesos, se alega haberlos sustraído el demandado al demandante y ser el resto por los perjuicios y privaciones que ha sufrido al carecer de esa suma, que constituía sus únicos bienes.
Celebrado el juicio correspondiente, la Corte de Distrito de San Juan, Sección Ia., dictó sentencia en 3 de octubre de 1911, por la que declaró sin lugar la demanda con costas al demandante y contra la que éste estableció el presente recurso de apelación.
Esta sentencia demuestra que la corte sentenciadora no *460estimó probados los hechos de la demanda, como así aparece del siguiente párrafo de la opinión en que se basa:
“No se ba presentado prueba satisfactoria de los hechos alegados como base de las acciones ejercitadas, y mucho menos del principal de tales hechos, o sea de que el demandante realmente poseyera y tuviera en el baúl a que se refiere su demanda la suma mencionada.”
En el alegato del apelante se consignan diez y siete errores para basar la solicitud de que se revoque la sentencia, pero de ellos los marcados con los números dos al doce inclusive, tienen por objeto atribuir a la corte una errónea apreciación de la evidencia.
Muchas y repetidas veces hemos dicho que el juez que presencia el juicio es el que está en mejores condiciones para apreciar la credibilidad de los testigos y el llamado a resolver el conflicto de evidencia contradictoria, por cuya razón no intervendremos con la apreciación que de la misma haya for-mado a menos que se alegue y se nos demuestre que obró influido por pasión, prejuicio o parcialidad o con grave abuso de su discreción, lo que en este caso no se ha alegado, ni en el conjunto de la evidencia obrante en la exposición del caso hay el menor indicio de que esto haya existido, a tal punto, que nosotros hubiéramos llegado a la misma conclusión que la'corte inferior, si hubiéramos de resolver el conflicto de esa evidencia, y a pesar de no haber presenciado las declaraciones de los testigos.
Los errores que con los números trece al diez y siete, inclusive, se consignan, parten de la base de estar probadas las alegaciones de la demanda, y como esto no es así, no pueden existir.tales infracciones.
Y en cuanto al error marcado con. el número uno, apoyado en una manifestación hecha por la corte inferior en los funda-mentos de su sentencia, a pesar de que los recursos de apela-ción se dan contra la sentencia y no contra sus fundamentos, sin embargo, queremos decir que no comprendemos de que manera pudo infringir la corte inferior los artículos 1068-*4611069 y 1055 del Código Civil por decir la corte en su opinión qne en la demanda se ejercitaban acciones, cuando después de todo es cierto que se ejercita la acción de devolución de la cantidad que se dice sustraída y la de indemnización de per-juicios por ese acto.
Por estas consideraciones procede desestimarse el recurso y confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.